PER CURIAM.
This is a suit for separation a mensa et thoro on the grounds of abandonment, wherein the petitioner further seeks alimony, dissolution of the community of ac-quets and gains, and custody of the children. From judgment in favor of petitioner, Floy Marian Nelson, the defendant, Kentley Paul Qualls, has executed this appeal.
This appeal, through error, was lodged with this Court. On hearing before this Court, the parties agreed that the proper forum for this appeal is the Louisiana Supreme Court. Article 7, Section 10, of the Louisiana Constitution provides that the Supreme Court shall have appellate jurisdiction “ * * * of all suits for divorce or separation from bed and board, and of all matters arising therein * *
For the foregoing reasons, it is ordered, adjudged, and decreed that this appeal be, and it is hereby, transferred to the Supreme Court of Louisiana, to be disposed of according to law, the transfer to be made within sixty days after this judgment becomes final, and, if not so made, then the appeal is to be deemed dismissed. Appellant is to pay the costs of appeal in this Court; the remaining costs to await final determination of the matter.
Transferred to Supreme Court.